Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “receiving ... a value setting ... associated with a first program code; ... generating a second program code that, when executed, produces a computational result, wherein, to generate the second program code ... obtain a portion of the first program code that, when executed with the value setting, generates the computational result; determine an organizational structure of the portion ... including a plurality of stages; determine, in one or more of the plurality of stages, a first segment of code that accesses the value setting and a second segment of code that does not access the value setting; and replacing the first segment of code with the value setting,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Gu et al., U.S. 2017/01663696 A1, teaches systems and methods for replacing and optimizing code of one or more segments, including generating a plurality of intermediate representations, but does not more particularly teach in response to receiving a value setting for 
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 14 and 20 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-13 depend from claim 1; claims 15-19 depend from claim 14; and claims 21-22 depend from claim 20, and are also allowable at least based on their dependence from allowable independent claims 1, 14 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

/Andrew M. Lyons/Examiner, Art Unit 2191